Citation Nr: 0915645	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-18 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right forearm 
disorder.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for a right wrist 
disorder.  

6.  Entitlement to service connection for a left shoulder 
disorder.  

7.  Entitlement to service connection for a left arm/wrist 
disorder.  

8.  Entitlement to service connection for a left posterior 
rib cage disorder.  

9.  Entitlement to service connection for a neck disorder, to 
include as secondary to a right shoulder disorder.  

10.  Entitlement to service connection for a back disorder, 
to include as secondary to a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air 
Force from October 1948 to August 1956.  He enlisted in the 
United States Air Force Reserves in October 1977 and was a 
member until at least August 1991, when the Veteran requested 
retired reserve status.  Possible additional Reserve service 
until approximately 1996 remains unverified.  The Veteran was 
employed as an Air Reserve Technician (ART) from 1985 until 
his retirement.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and June 2003 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The February 2003 decision denied service connection 
for right forearm, right shoulder, right wrist, left 
shoulder, left arm/wrist, left posterior rib cage, neck, and 
back disorders, while the June 2003 decision denied service 
connection for hearing loss and tinnitus.

The Veteran and his wife offered testimony at a July 2005 
hearing held at the RO before the undersigned Veterans Law 
Judge.  Following tat hearing, in September 2005, the Board 
remanded the Veteran's claims to the RO, via the Appeals 
Management Center (AMC), for additional evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.

The issues of service connection for hearing loss, right 
forearm, right shoulder, right wrist, left shoulder, left 
arm/wrist, left posterior rib cage, neck, and back disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Tinnitus was not shown during active duty service, and the 
preponderance of the competent evidence of record is against 
a finding that any currently diagnosed tinnitus is related to 
active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the Veteran 
in October 2005 correspondence, which described the elements 
of a claim of service connection, informed the Veteran of the 
evidence and information needed to substantiate his claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  The notice was provided after the 
initial adjudication of the claim, but the issues were 
readjudicated in a February 2009 supplemental statement of 
the case.  The Board notes that the Veteran was not informed 
of VA policies and practices with regard to assignment of 
effective dates and disability evaluations, but such error is 
harmless in light of the denial of service connection herein.  
Neither an effective date nor a disability evaluation shall 
be assigned.  In sum, the veteran has been provided all 
notice required to give a reasonable claimant a fair and 
meaningful opportunity to participate in the adjudication 
process.  The Board notes that the relevant submissions of 
evidence and argument from the Veteran and his representative 
underscore his understanding of the claims process.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here VA 
has obtained all available service treatment records, as well 
as records covering the Veteran's civilian employment with 
the Department of Defense.  No VA treatment has been 
identified by the Veteran.  The Veteran has submitted, or VA 
has obtained on his behalf, private treatment records from 
Dr. SER and Dr. ER.  A VA audiological examination was 
provided in March 2008, and the Veteran was afforded the 
opportunity to present testimony at a personal hearing in 
July 2005.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Evidence and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Initially, the Board notes that the Veteran's employment as 
an ART carries with it a dual role.  The Veteran was 
primarily a civilian employee of the Department of Defense, 
but he also was required as a condition of employment to be a 
member of the Air Force Reserves.  As a Reservist, the 
Veteran was required to perform the standard one weekend a 
month and at least 14 days a year of annual training, with 
his Reserve unit.  At this time, as is discussed in the 
remand section below, the Veteran's exact duty status on any 
particular day is unverified.  His status is not relevant to 
the issue of service connection for tinnitus, given the basis 
for the denial of benefits discussed below, and so 
adjudication may proceed at this time.  

A review of service treatment records reveals no complaints 
of, treatment for, or diagnosis of tinnitus.  A 1956 
examination on separation from service shows no complaints of 
tinnitus or hearing loss; the whispered voice test was 15/15.  
The Veteran was repeatedly assessed, particularly in the 
1990's, for hearing loss as a result of significant puretone 
threshold shifts and his work in a noisy environment.  The 
Veteran repeatedly stated that he used hearing protection.  
No audiometric evaluation notes tinnitus.  In August 1990, 
there is no mention of tinnitus in reporting the hearing 
assessment.  In November 1993, doctors specified that aside 
from the registered threshold shift, there were "no ear 
problems."  The Veteran affirmatively denied tinnitus at a 
June 1994 assessment, and in July 1995, his "hearing 
system" was described as "grossly normal."  No subjective 
reports on periodic examination notes tinnitus. 

At a July 2005 hearing before the undersigned, the Veteran 
stated that he was exposed to high noise levels in service 
while working with jet engines.  He did not use, and was not 
issued hearing protection early in his military career.  When 
he entered the Reserves in 1977, hearing protection was 
available.  He reported that tinnitus began soon after his 
initial period of service from 1948 to 1956.

A private, April 2006 audiometric evaluation by Dr. ER makes 
no mention of tinnitus.

A VA audiology examination was performed in March 2008.  The 
Veteran reported extensive noise exposure in service and at 
work from jet engines, which he often was required to test 
while they were in operation.  He stated that he had worked 
without hearing protection.  He had some recreational noise 
exposure from various power tools, and had once attended a 
NASCAR race.  He denied a history of ear infections.  The 
Veteran reported a history of bilateral tinnitus, worse in 
the right ear, which he stated began in the late 1950's.  
Subjective tinnitus, bilaterally, was diagnosed.  The 
examiner reviewed the Veteran's claims file in connection 
with the examination, and opined that tinnitus was not 
related to military service.  He noted that the Veteran had 
denied the presence of tinnitus at a June 1994 evaluation.

The Board finds that service connection for tinnitus is not 
warranted.  The condition is not reported by the Veteran or 
diagnosed by doctors at any point during his many years of 
service, or for many years after.  The first allegation of 
tinnitus is in March 2003, at the time of the Veteran's claim 
for benefits.  The Board notes that the Veteran is competent 
to report the onset of tinnitus; it is subjectively 
observable and recognition of the symptoms requires no 
specialized medical knowledge or training.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The lack of reports of 
tinnitus at any time from 1948 to 2003, and expressly 
negative reports in 1994, weighs heavily against the 
Veteran's claim.  The Board does not find credible the 
Veteran's allegation that tinnitus began in the 1950's and he 
merely did not report it.  The Veteran was repeatedly and 
frequently seen for hearing problems, and was under close 
monitoring due to his duties in a very noisy environment.  
The Board also has serious concerns over the veracity of his 
current reports of tinnitus, but need not make any finding 
regarding the presence of a valid current diagnosis.  Even 
assuming that the Veteran does currently have tinnitus, the 
great weight of the evidence establishes that there is no 
nexus to service.  Service connection is denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In the September 2005 decision, the Board remanded the 
Veteran's claims for additional development, to include 
obtaining records relevant to determination of his duty 
status from 1985 on.  The AMC/RO was instructed to contact 
the National Personnel Records Center (NPRC) and the Air 
Force Air Reserve Personnel Center (ARPC) for records, as 
well as any other potential storage facility.

The AMC did contact NPRC, which was able to supply what 
purports to be the Veteran's "entire personnel file" in 
February 2007.  A review of that file, however, reveals no 
records after 1991.  The listing of the Veteran's service 
points, a reflection of the amount of his active duty service 
by year, stops in 1988.

ARPC was also contacted in August 2006 correspondence 
requesting medical and personnel records.  In November 2006 
correspondence, ARPC stated that there were no medical 
records maintained at its facility, and that all such records 
were now retired to the Records Management Center (RMC), a VA 
facility.  The AMC mailed a request for records to RMC in 
April 2008 specifically requesting information related to the 
Veteran's duty status.  A copy of that letter, bearing a 
receipt stamp from RMC, is contained in the file, but there 
is no actual response to AMC's inquiry reflected.  RMC did 
not apparently supply any additional records, nor did it 
certify that there were no additional records available.  The 
Board notes that the September 2009 supplemental statement of 
the case makes no mention of RMC or any development attempted 
through it.

As part of VA's duty to assist under the VCAA, VA is required 
to make "as many requests as are necessary to obtain 
relevant records" from a Federal department or agency, which 
include records maintained by VA itself.  Efforts must 
continue until records are obtained, or until "VA concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  Cases in which VA 
may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the requested records do not exist or the custodian does 
not have them."  38 C.F.R. § 3.159(c)(2).  The letter to RMC 
in fact stated that a "negative reply is required" if the 
records were unavailable.

Because there is no evidence that efforts to obtain highly 
relevant personnel records have been exhausted, a further 
remand is required.  In effect, the AMC has failed to comply 
with the September 2005 remand, as it has not completed the 
requested development for personnel records related to duty 
status.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall, the Court held that 
"where... the remand orders of the Board... are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id.

The Board additionally notes that the Veteran's Reserve unit, 
and civilian employer, has not been contacted directly for 
information.  Such contact should be initiated on remand.

With regard to the Veteran's claim of service connection for 
hearing loss, remand is also required for clarification of 
the March 2008 medical opinion.  The VA examiner diagnosed a 
current bilateral sensorineural hearing loss, and observed 
that valid audiometric testing during service did not show a 
hearing loss disability fro VA purposes.  The in service 
testing does, however, show an upward shift in puretone 
thresholds while in service, particularly at higher 
frequencies.  As the Veteran's representative observed in a 
March 2009 brief, the examiner did not address the etiology 
of this shift.  A remand is required for the VA examiner to 
render a more complete opinion, addressing all possible 
theories of entitlement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Contact RMC and request copies of the 
Veteran's personnel records, in particular 
those from 1988 forward, reflecting his 
duty status (i.e., active duty, active 
duty for training, and inactive duty for 
training dates).

2.  Contact the Veteran's Reserve unit 
(315th Military Airlift Wing) and request 
copies of the Veteran's personnel records, 
in particular those from 1988 forward, 
reflecting his duty status (i.e., active 
duty, active duty for training, and 
inactive duty for training dates).

3.  Contact the Veteran and obtain an 
appropriate release form to allow VA to 
contact his former employer (USAF Civilian 
Personnel Office, Charleston AFB, 
Charleston, SC 29404-5065) and request 
employment records showing his work 
schedule and duty days from 1988 forward.  
The employer may be particularly asked 
about the Veteran's status on August 20, 
1989.

4.  Schedule the Veteran for a VA 
examination with Dr. HLC at the Charleston 
VAMC.  Physical examination may not be 
required if the examiner can render an 
opinion based on review of the file.  The 
claims folder must be made available for 
review in conjunction with the 
examination.  The doctor should be asked 
to opine as to whether the currently 
diagnosed bilateral sensorineural hearing 
loss is caused by or related to noise 
exposure in service.  The examiner should 
address whether the current diagnosis 
represents an advancement of the upward 
shift in thresholds reflected on valid in-
service examinations, and if so, is such 
advancement due to noise exposure, or the 
natural progression of the disability.  In 
other words, were in-service complaints 
the first manifestations of the hearing 
loss disability, and if so, did noise 
exposure aggravate such disability?

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


